United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2910
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                James Antoine Faulkner, also known as Hot Rod

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                             Submitted: May 09, 2019
                               Filed: May 14, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       James Antoine Faulkner appeals the sentence imposed by the district court1
after his 28 U.S.C. § 2255 motion was granted. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
       Counsel has moved for leave to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable. This court concludes the district court did not abuse its discretion in
sentencing Faulkner because the record reflects that the district court properly
considered the 18 U.S.C. § 3553(a) factors, including Faulkner’s rehabilitative efforts
in prison. See United States v. Feemster, 572 F.3d 455, 461-62, 464 (8th Cir. 2009)
(en banc) (appellate court first ensures no significant procedural error occurred, then
considers substantive reasonableness of sentence under deferential
abuse-of-discretion standard); United States v. Stults, 575 F.3d 834, 849 (8th Cir.
2009) (where court makes individualized assessment based on facts presented,
addressing defendant’s proffered information in consideration of § 3553(a) factors,
sentence is not unreasonable); United States v. Lewis, 593 F.3d 765, 773 (8th Cir.
2010) (denial of downward variance was substantively reasonable where district court
considered arguments for downward variance and exercised its discretion in rejecting
them). This court has independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988) and finds no nonfrivolous issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-